Citation Nr: 0032485	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-15 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
October 1954.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
dated in April 1999, of the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Cleveland, Ohio 
(hereinafter RO).  


REMAND

Service connection is currently in effect for rheumatic heart 
disease and a 10 percent evaluation has been assigned, under 
the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7000 
(2000).  The veteran was afforded a VA examination in 
February 1999, which found the veteran's ongoing 
symptomatology were residuals of rheumatic heart disease.  
There was no evidence to suggest atherosclerotic 
cardiovascular disease as the etiology of his ongoing 
complaint.  However, subsequent to this examination, the 
veteran underwent stent placement in May 1999, for a left 
anterior descending artery and left circumflex artery 
lesions.  Thereafter, in January 2000, he underwent a three 
vessel coronary bypass.  The postoperative diagnosis was 
atherosclerotic cardiovascular disease, with unstable angina.  

If a nonservice-connected arteriosclerotic heart disease is 
superimposed on a service-connected valvular or other non-
arteriosclerotic heart disease, a medical opinion as to which 
condition is causing the current signs and symptoms must be 
requested.  38 C.F.R. § 4.104, Diagnostic Code 7005 (Note) 
(2000).  The question that must be resolved is whether the 
veteran's current symptoms are attributable to his 
service-connected rheumatic heart disease, or to his 
nonservice-connected cardiovascular disorder.  Accordingly, 
further development is necessary to determine the current 
symptomatology of the veteran's service-connected rheumatic 
heart disease.

Additionally, at the veteran's personal hearing before the 
Board in April 2000, his representative raised the issue of 
entitlement to service connection for arteriosclerotic heart 
disease on a secondary basis, as being aggravated by the 
veteran's service-connected rheumatic heart disease.  The 
United States Court of Appeals for Veterans Claims has held 
that where service connection is sought on a secondary basis, 
service connection could be granted for a disability which 
was not only proximately due to or the result of a service-
connected condition, but could also be granted where a 
service-connected disability had aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1994) (en banc).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The veteran should be afforded an 
examination by a specialist in cardiology 
to determine the severity of his 
rheumatic heart disease.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished, to include an 
electrocardiogram, echocardiogram, and x-
ray.  The examiner should be requested to 
specifically comment on the severity of 
any symptoms of rheumatic heart disease 
with respect to the rating criteria as 
provided in Diagnostic Code 7000.  If 
exercise testing cannot be done for 
medical reasons, the examiner's 
estimation of the level of activity, 
expressed in metabolic equivalents (METs) 
and supported by examples of specific 
activities, that result in cardiac 
symptoms is acceptable.  However, the 
examiner must document in the examination 
report that exercise testing could not be 
performed for medical reasons.  
Additionally, the examiner should comment 
upon the presence or absence of evidence 
of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-
ray.  The examiner should also comment 
upon the presence or absence of a left 
ventricular dysfunction.  The veteran's 
cardiac ejection fraction must be 
reported.  The examiner must specify all 
signs and symptoms of heart disease and 
then indicate for the record which 
specified signs and symptoms are due to 
the nonservice-connected arteriosclerotic 
heart disease and which are due to 
rheumatic heart disease.  If this is not 
medically feasible, the examiner should 
so state for the record.  

Following the examination the examiner 
must express opinions as to the 
following:  (1) the etiology of any 
arteriosclerotic heart disease, to 
include atherosclerotic heart disease; 
(2) whether any arteriosclerotic heart 
disease is related to his 
service-connected rheumatic heart 
disease; and (3) whether it is at least 
as likely as not that rheumatic heart 
disease aggravates arteriosclerotic heart 
disease, to include atherosclerotic heart 
disease.  Concerning the question of 
aggravation, the examiner should address 
each of the following medical issues:  
(a) the baseline manifestations which are 
due to the effects of arteriosclerotic 
heart disease, to include atherosclerotic 
heart disease; (b) the increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected rheumatic heart disease 
based on medical considerations; and (c) 
the medical considerations supporting an 
opinion that increased manifestations of 
any arteriosclerotic heart disease are 
proximately due to the service-connected 
rheumatic heart disease.  If this is not 
medically feasible, the examiner should 
so state for the record.  A complete 
rationale for all opinions expressed must 
be provided.  Any report prepared should 
be typed. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, the RO should 
readjudicate the issue on appeal, as well 
as the issue of entitlement to service 
connection for arteriosclerotic heart 
disease, due to rheumatic heart disease, 
with consideration of Allen.  See also 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  If any issue on appeal remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

